MEMORANDUM **
Maria Guadalupe Chavez appeals from the 18-month sentence imposed upon revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Chavez contends that her sentence is unreasonable because the district court improperly relied on punitive considerations and failed to address any of the mitigating factors raised by Chavez at the sentencing hearing. We disagree. The record indicates that the district court did not base the imposed sentence primarily on impermissible factors. See United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir.2007). Furthermore, the district court properly considered the required revocation sentencing factors, and articulated its reasoning to the degree required for meaningful appellate review. See 18 U.S.C. § 3583(e); United States v. Perez-Perez, No. 06-30341, 2007 WL 3052985, at *1-2 (9th Cir. Oct.22, 2007). We conclude that Chavez’s sentence is not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.